COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-08-486-CV
 
 
REGINALD DALE PETERS                                                      APPELLANT
 
                                                   V.
 
CAREY JOHNSON, CAREY JOHNSON                                      APPELLEES
D/B/A DISCOUNT BAIL BONDS
AND 
DISCOUNT BAIL BONDS
 
                                              ------------
 
              FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Reginald Dale Peters has filed a notice of appeal
from a Ahearing
on October 31, 2008.@ 
It appears that the trial court has not signed a final judgment or
appealable interlocutory order.  On
December 17, 2008, we notified Appellant that unless he or any other party
desiring to continue the appeal filed a response showing grounds for continuing
the appeal, we would dismiss the appeal. 
We have received no response.
A party may appeal only from a final judgment or
an interlocutory order specifically made appealable by statute or rule.  Lehmann v. Har‑Con Corp., 39
S.W.3d 191, 195 & n.12 (Tex. 2001); see, e.g., Tex. Civ. Prac. &
Rem. Code Ann. ' 51.014 (Vernon Supp. 2008)
(listing appealable interlocutory orders). 
Because the trial court has not signed a final judgment or appealable
interlocutory order, we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
PER
CURIAM
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  February 5, 2009




[1]See Tex. R. App. P. 47.4.